RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 October 2022 has been entered.
Amendments to claims 1, 9, 12, 13, and 14, filed on 03 October 2022, have been entered in the above-identified application.  Claims 20-21 have been added and claims 2, 4, 10, 11, and 15-19 have been cancelled by applicant.  Claims 1, 3, 5-9, 12-14, and 20-21 are pending.

WITHDRAWN REJECTIONS
The double patenting warnings of claims 18-19 made of record on page 2, paragraphs 3-4 of the office action mailed 03 June 2022 have been withdrawn due to Applicant’s cancelling of these claims.
The 35 U.S.C. § 103 rejection of claims 12-16 as over JP 2011-126241 A in ivew of Uetake (U.S. Pub. 2016/0009113) and Kwan (U.S. Pub. 2005/0075419), made of record on page 10, paragraph 6 of the office action mailed 03 June 2022 have been withdrawn due to Applicant’s cancelling of claim 16, and amending claim 12 to no longer recite aluminum silicate.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Each claim specifies the same materials in the same lamination order in the pressure sensitive transfer correcting tape.
Similarly, should claim 21 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
Similarly, should claim 20 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-9, 12-14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-126241A in view of Uetake (U.S. Pub. 2016/0009113).  A machine translation of JP ‘241 was relied upon for analysis.
Regarding claims 1 and 9, JP ‘241 describes a pressure-sensitive correction tape used for concealing and correcting characters erroneously recorded on a paper surface.  See p. 1, lines 10-17.  The reference describes a three layer correction tape comprising a base material, a concealing layer, and an adhesive layer, see p. 1-2, lines 34-43.  The base material is a plastic film or paper, preferably a PET film, see p. 2, lines 51-54.  The base material has a release layer as described at p. 2, lines 39-43 and lines 62-66, reading on the claimed release substrate.
JP ‘241 teaches that the layers include a release agent applied to a base polyethylene terephthalate film (see p. 4-5, lines 163-165), a concealing layer applied to the release layer, and an acrylic pressure-sensitive adhesive applied to the concealing layer (see p. 5, lines 166-177).  This results in the layers having the structure of a release substrate comprising a plastic film, a correcting and covering layer, and a pressure-sensitive adhesive layer in order.
The concealing layer comprises a binder, pigment, dispersant, an additive, see p. 2, line 69.  The binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This reads on the claimed acid-modified rosin.  Note that suitable carboxyl-group containing resins include rosins, see p. 3, lines 100-103.  JP ‘241 also teaches including an extender pigment such a magnesium carbonate, see p. 4, lines 135-137.  This reads on the correcting and covering layer.  A pressure-sensitive adhesive layer is used as described at p. 4, lines 146-148, reading on the claimed pressure-sensitive adhesive layer.
The pressure-sensitive transfer layer of JP ‘241 is disclosed to resist bleeding after writing upon the tape with a water-based ink, see p. 1-2, lines 34-38 and p. 3, lines 88-93.  JP ‘241 also evaluates the correction tape by writing on the tape using a aqueous ink pen 10 seconds after application of the tape, followed by rubbing the writing with a finger and detecting the presence or absence of stains, see p. 5, lines 185-193 and results in Table 1 of the original document.  This reads on the pressure-sensitive transfer layer being configured to resist bleeding from a line drawn with a writing instrument using aqueous ink as claimed.
Although JP ‘241 teaches that silicon dioxide may be included as an extender pigment, JP ‘241 does not specify including from 1-10 wt. % of a porous silica with an oil absorption within the claimed range.
Uetake describes an adhesive label for inkjet recording which includes an adhesive layer, a support member, an ink receiving layer, and a releasing layer in this order, see abstract and p. 1, [0017].  The ink receiving layer includes a binder and inorganic particles, see p. 5, [0090], and such particles are preferably amorphous synthetic silica, see p. 6, [0100].  The silica has an oil absorption of less than or equal to 210 mL/100 g, see p. 6, [0112] because this allows for the silica to be dispersed at high concentration and pulverized more finely during the wet dispersion and mechanically pulverizing method, see p. 6, [0112].  The adhesive is a pressure-sensitive adhesive, see p. 3, [0057].  The ink receiving layer of Uetake reads on a covering layer for a pressure-sensitive transfer correcting tape as ink can be applied to this layer to conceal the adherend (including any image on such an adherend) positioned below the adhesive label.
JP ‘241 teaches that the total amount of pigment in the concealing layer is preferably in the range of 65-85 wt. %, see p. 4, lines 138-140, which is inclusive of from 5-50 wt. % of extender pigment.  Suitable extender pigments include silica dioxide, see p. 4, lines 135-136.  Using the porous silica of Uetake as the extender pigment results in an amount of porous silica of from 5-50 wt. % in the concealing layer, which overlaps the claimed range of 1-10% by mass.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
JP ‘241 and Uetake are analogous because they are similar in structure and function, as each discloses pressure-sensitive adhesive tapes comprising a base layer, additional layer, and adhesive layer.  Each teaches a PET base layer (see Uetake at p. 7, [0131] and JP ‘241 at p. 2, lines 51-54) and each teaches the use of silicon dioxide in the additional layer.  The silicon dioxide containing layers of both JP ‘241 and Uetake are configured to receive an ink.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included porous silica as taught in Uetake in the concealing layer of JP ‘241 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include the silica as Uetake teaches that the porous silica allows for the silica to be dispersed at high concentration and pulverized more finely during the wet dispersion and mechanically pulverizing method, see p. 6, [0112] of Uetake.
Regarding claim 3, JP ‘241 teaches that the binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This overlaps the claimed acid value range of 180 mg KOH/g or more.
	Regarding claim 5, Uetake teaches the use of porous silica as described above.  The sol silica is also called colloidal silica, see p. 6, [0110].  The limitation “obtained by gelling silicic acid” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Uetake teaches the use of porous silica as described above.  Uetake further teaches forming gel silica at p. 6, [0109] and forming sol silica using an acid and a silicate at p. 6, [0110].
	Regarding claim 6, Uetake teaches that the silica is a gel silica or sol silica.   Uetake teaches forming the sol silica, also called colloidal silica, by decomposing a silicate.  Uetake also teaches forming a gel silica by reacting sodium silicate with sulfuric acid, see p. 6, [0109-0111].  This reads on a colloidal silica obtained by gelling a silicate as claimed.
Regarding claims 7 and 8, JP ‘241 teaches the use of a rubber-like resin in the concealing layer such as a styrene-butadiene-styrene block copolymer, styrene-ethylene-butylene-styrene block copolymer, styrene-butadiene rubber, urethane rubber, and others including synthetic rubbers and elastomers.  See p. 2-3, lines 75-81.  These read on a synthetic rubber binder resin as in claim 7 and an elastomer binder resin as in claim 8.
Regarding claims 10 and 11, JP ‘241 teaches including a white pigment, namely titanium oxide, in the concealing layer at p. 3, lines 113-114 and 118.   Pigments of other colors (e.g. ultramarine, yellow lead, and cadmium red) are also disclosed at p. 4, lines 124-129.  The reference also teaches the use of an extender pigment in the concealing layer at p. 4, lines 133-136.
Regarding claims 12, 13, and 21, JP ‘241 describes that suitable extender pigments include magnesium carbonate, calcium carbonate, barium carbonate, barium sulfate, aluminum oxide, silicon dioxide, celite, clay, talc, and the like (see p. 4, lines 135-136).  Thus magnesium carbonate and silica (silicon dioxide) are taught as a suitable extender pigments.
Regarding claims 14 and 20, JP ‘241 teaches that the total pigment (including extender pigment) in the concealing layer is preferably in the range of 65-85 wt. %, see p. 4, lines 138-141.  This overlaps the claimed range of 45-85 wt. %.
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1, 3, 5-9, 12-14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-126241A in view of Watanabe (U.S. Pub. 2006/0172093).  A machine translation of JP ‘241 was relied upon for analysis.
Regarding claims 1 and 9, JP ‘241 describes a pressure-sensitive correction tape used for concealing and correcting characters erroneously recorded on a paper surface.  See p. 1, lines 10-17.  The reference describes a three layer correction tape comprising a base material, a concealing layer, and an adhesive layer, see p. 1-2, lines 34-43.  The base material is a plastic film or paper, preferably a PET film, see p. 2, lines 51-54.  The base material has a release layer as described at p. 2, lines 39-43 and lines 62-66, reading on the claimed release substrate.
JP ‘241 teaches that the layers include a release agent applied to a base polyethylene terephthalate film (see p. 4-5, lines 163-165), a concealing layer applied to the release layer, and an acrylic pressure-sensitive adhesive applied to the concealing layer (see p. 5, lines 166-177).  This results in the layers having the structure of a release substrate comprising a plastic film, a correcting and covering layer, and a pressure-sensitive adhesive layer in order.
The concealing layer comprises a binder, pigment, dispersant, an additive, see p. 2, line 69.  The binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This reads on the claimed acid-modified rosin.  Note that suitable carboxyl-group containing resins include rosins, see p. 3, lines 100-103.  JP ‘241 also teaches including an extender pigment such a magnesium carbonate, see p. 4, lines 135-137.  This reads on the correcting and covering layer.  A pressure-sensitive adhesive layer is used as described at p. 4, lines 146-148, reading on the claimed pressure-sensitive adhesive layer.
The pressure-sensitive transfer layer of JP ‘241 is disclosed to resist bleeding after writing upon the tape with a water-based ink, see p. 1-2, lines 34-38 and p. 3, lines 88-93.  JP ‘241 also evaluates the correction tape by writing on the tape using a aqueous ink pen 10 seconds after application of the tape, followed by rubbing the writing with a finger and detecting the presence or absence of stains, see p. 5, lines 185-193 and results in Table 1 of the original document.  This reads on the pressure-sensitive transfer layer being configured to resist bleeding from a line drawn with a writing instrument using aqueous ink as claimed.
Although JP ‘241 teaches that silicon dioxide may be included as an extender pigment, JP ‘241 does not specify including from 1-10 wt. % of a porous silica with an oil absorption within the claimed range.
Watanabe describes an ink jet recording material with no cracks on the surface of the ink-receiving layer, see abstract.  The material is formed by coating successively a coating solution of a pigment layer and a coating solution of at least one ink-receiving layer on at least one side of a paper support followed by drying the resulting coats, see p. 2, [0027].  The pigment contained in the pigment layer has an oil absorption in the range of 160 to 320 mL/100 g (and most preferably from 190-280 mL/100 g) in accordance with JIS K5101, see p. 2, [0028] and p. 4, [0046].  The preferred pigment is porous synthetic amorphous silica, see p. 4, [0048].  A blend of pigments may be used, see p. 4, [0049].
JP ‘241 teaches that the total amount of pigment in the concealing layer is preferably in the range of 65-85 wt. %, see p. 4, lines 138-140, which is inclusive of from 5-50 wt. % of extender pigment.  Suitable extender pigments include silica dioxide, see p. 4, lines 135-136.  Using the porous silica of Wantanabe as an extender pigment results in an amount of porous silica of from 5-50 wt. % in the concealing layer, which overlaps the claimed range of 1-10% by mass.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
JP ‘241 and Watanabe are analogous because they are similar in function, as each discloses compositions which include silicon dioxide which are configured to receive an ink.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included porous silica as taught in Watanabe in the concealing layer of JP ‘241 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include this silica as Watanabe teaches that a pigment with this oil absorption will improve ink absorbability, see p. 4, [0046].
Regarding claim 3, JP ‘241 teaches that the binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This overlaps the claimed acid value range of 180 mg KOH/g or more.
	Regarding claims 5-6, The limitations “obtained by gelling silicic acid” and “obtained by gelling a silicate” are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Watanabe teaches using colloidal silica at p. 11, [0120].  Watanabe also teaches forming gel process silica by reacting sodium silicate with sulfuric acid, see p. 6, [0067].
Regarding claims 7 and 8, JP ‘241 teaches the use of a rubber-like resin in the concealing layer such as a styrene-butadiene-styrene block copolymer, styrene-ethylene-butylene-styrene block copolymer, styrene-butadiene rubber, urethane rubber, and others including synthetic rubbers and elastomers.  See p. 2-3, lines 75-81.  These read on a synthetic rubber binder resin as in claim 7 and an elastomer binder resin as in claim 8.
Regarding claims 10 and 11, JP ‘241 teaches including a white pigment, namely titanium oxide, in the concealing layer at p. 3, lines 113-114 and 118.   Pigments of other colors (e.g. ultramarine, yellow lead, and cadmium red) are also disclosed at p. 4, lines 124-129.  The reference also teaches the use of an extender pigment in the concealing layer at p. 4, lines 133-136.
Regarding claims 12, 13, and 21, JP ‘241 describes that suitable extender pigments include magnesium carbonate, calcium carbonate, barium carbonate, barium sulfate, aluminum oxide, silicon dioxide, celite, clay, talc, and the like (see p. 4, lines 135-136).  Thus magnesium carbonate and silica (silicon dioxide) are taught as a suitable extender pigments.
Regarding claims 14 and 20, JP ‘241 teaches that the total pigment (including extender pigment) in the concealing layer is preferably in the range of 65-85 wt. %, see p. 4, lines 138-141.  This overlaps the claimed range of 45-85 wt. %.
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 03 October 2022 regarding the 35 U.S.C. § 103 rejection of the claims over JP 2011-126241 A in view of Uetake have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 7 of the remarks that JP ‘241 teaches a correcting and covering layer including only an acid-modified resin, a pigment, and an extender pigment.  While applicant admits that JP ‘241 teaches including silica as an extender pigment, applicant notes that JP ‘241 does not specify porous silica as claimed.  Further, applicant argues that the claimed porous silica has a different functional than any silicon dioxide used as an extender pigment in JP ‘241.  Regarding Uetake, applicant argues that Uetake does not teach or suggest any layer which includes porous silica and a pigment and an extender pigment for the purpose of “correcting and covering” an underlying surface.  Rather, applicant notes that the amorphous silica in Uetake is used in an ink receiving layer which does not also include a pigment or extender pigment.
The Examiner is not persuaded.  In response to applicant's argument that Uetake does not also include a pigment or extender pigment, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, it would have been obvious to have included the specific porous silica described in Uetake within the correcting and covering layer of JP ‘241 to better pulverize and disperse the silica in the layer, see p. 6, [0112] of Uetake.
Applicant further argues that his porous silica and extender pigment are different substances, present in different quantities.  See p. 8 of the remarks.
The Examiner is not persuaded.  The claims do not specify the porous silica and extender pigment to be different substances.  To the contrary, claim 13 recites that the extender pigment comprises silica.  As to the quantity, JP ‘241 teaches an amount of extender pigment which overlaps the claimed amount of porous silica.
Applicant’s arguments regarding Kwan (U.S. Pub. 2005/0075419) on pp. 9-10 of the remarks are moot as Kwan is no longer relied upon for a rejection.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571)270-5592. The examiner can normally be reached Mon-Fri from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Scott R. Walshon/           Primary Examiner, Art Unit 1759